Exhibit 10.49

MANAGEMENT SERVICES AGREEMENT

WITH

THL EQUITY ADVISORS IV, LLC

AGREEMENT entered into as of December 7,1999, between THL Equity Advisors IV,
LLC, a Massachusetts limited liability company (the “Consultant”), and Big
Flower Holdings, Inc., a Delaware corporation (“Big Flower”).

WHEREAS, the Consultant has and its affiliates have staff specially skilled in
corporate finance, strategic corporate planning and other management skills and
services;

WHEREAS, as of the date hereof, Big Flower has completed its merger pursuant to
the Amended and Restated Agreement and Plan of Merger (as amended, the “Merger
Agreement”) dated as of October 11, 1999 between Big Flower and BFH Merger
Corp., a Delaware corporation and an affiliate of the Consultant;

WHEREAS, Big Flower will require the Consultant’s special skills and management
advisory services in connection with its general business operations; and

WHEREAS, the Consultant is willing to provide such skills and services to Big
Flower.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto, intending to be legally bound, do hereby agree as follows:

1.         Engagement. Big Flower hereby engages the Consultant for the Term (as
defined in Section 2) and upon the terms and conditions herein set forth to
provide consulting and management advisory services to Big Flower, as requested
by Big Flower. These services will be in connection with financial and strategic
corporate planning and such other management services as the Consultant and Big
Flower shall mutually agree. In consideration of the remuneration herein
specified, the Consultant accepts such engagement and agrees to perform the
services specified herein.

2.         Term. The engagement hereunder shall be for a term commencing on
January 1, 2000 and expiring on the date that the THL Entities (as defined in
the Investors’ Agreement) cease to own, collectively, at least one-third of the
number of shares of Big Flower common stock they hold collectively immediately
after the Effective Time (as defined in the Merger Agreement), unless the
Consultant and Big Flower agree to extend the term beyond such date, in which
case the term shall expire on the date agreed to by the Consultant and Big
Flower (the “Term”). “Investors’ Agreement”


--------------------------------------------------------------------------------


 

means the Investors’ Agreement dated as of the date hereof among Big Flower, R.
Theodore Ammon, Thomas H. Lee Equity Fund IV, L.P., Evercore Capital Partners
L.P. and the other parties named therein.

3.         Services to be Performed. The Consultant shall devote reasonable time
and efforts to the performance of the consulting and management advisory
services contemplated by this Agreement. However, no precise number of hours is
to be devoted by the Consultant on a weekly or monthly basis. The Consultant may
perform services under this Agreement directly, through its employees or agents,
or with such outside consultants as the Consultant may engage for such purpose.
The Consultant agrees that the consulting and management advisory services
provided hereunder will be performed by individuals qualified in accordance with
the Consultant’s normal business practices and in a manner providing quality of
standards no lower than the quality provided by the Consultant to its other
customers.

4.         Compensation; Expense Reimbursement.

(a)       In consideration of the management advisory services hereunder, Big
Flower agrees to pay to the Consultant an annual fee equal to $385,850 (to be
adjusted as set forth in the Addendum to this Agreement). The annual fee shall
be payable in equal quarterly installments each year, to be paid in advance on
the first day of each calendar quarter with the first such payment to be made on
January 1, 2000, except to the extent that any such payment is prohibited by
Section 9.06 of the Credit Agree­ment, dated as of the date hereof, among Big
Flower, as a Guarantor, Big Flower Press Holdings, Inc. and various Subsidiaries
of Big Flower Press Holdings, Inc., as Borrowers, various Lenders, Chase
Securities, Inc. and Deutsche Bank Securities Inc. as Joint Lead Arrangers and
Joint Book Managers, The Chase Manhattan Bank, as Administrative Agent, Bankers
Trust Company, as Syndication Agent, Bank of America, N.A., (as such terms are
defined in such Credit Agreement), in which case payments of the annual fee
shall be made in such a manner as to comply with such Section 9.06 of such
Credit Agreement.

(b)       Big Flower shall reimburse the Consultant for all reasonable
out-of-pocket expenses incurred by the Consultant, and its affiliates, in
connection with management advisory services provided by the Consultant
hereunder, including, without limitation, reasonable travel, lodging,
accounting, legal, administrative and similar out-of-pocket costs reasonably
incurred by it in connection with its performance of services for Big Flower
hereunder. Reimbursement shall be made only upon presentation to Big Flower by
the Consultant of reasonably itemized documentation therefor.

5.         Indemnification. (a) In addition to its agreements and obligations
under this Agreement, Big Flower agrees to indemnify and hold harmless the
Consultant, and its affiliates (including their respective officers, directors,
stockholders, partners, members, employees and agents) from and against any and
all actions, claims, liabilities,

2


--------------------------------------------------------------------------------


 

losses and damages (or actions in respect thereof), in any way related to or
arising out of the execution, delivery and existence of this Agreement, or the
performance by the Consultant of services under Sections 1 and 3 of this
Agreement (other than for expenses described in Section 4(b) hereof which are
reimbursed under Section 4 hereof), and to reimburse the Consultant and any
other such indemnified person for reasonable out-of-pocket legal and other
expenses incurred by it in connection with or relating to investi­gating,
preparing to defend, or defending any actions, claims or other proceedings
(including any investigation or inquiry) arising in any manner out of or in
connection with the Consultant’s performance under this Agreement (whether or
not such indemni­fied person is a named party in such proceeding); provided,
however, that Big Flower shall not be responsible under this Section 5 for any
claims, liabilities, losses, damages or expenses to the extent that they are
finally judicially determined to result from actions taken by the Consultant (or
such other indemnified person) due to the Consultant’s (or such other
indemnified person’s) gross negligence or willful misconduct.

(b)       Big Flower also agrees that the Consultant (or such other indemnified
person) shall not have any liability (whether direct or indirect, in contract or
tort or otherwise) to Big Flower or any of its affiliates for or in connection
with the retention of the Consultant pursuant to this Agreement or the
performance of the Consultant of its obligations under this Agreement, except to
the extent that any such liability is finally judicially determined to have
resulted from the Consultant’s (or such other indemnified person’s) gross
negligence or willful misconduct.

(c)       The indemnification provided for in this Section 5 shall be in
addition to any liability which Big Flower may otherwise have to the Consultant
or the other indemnified persons. Further, if and to the extent that the
indemnification provided for in this Section 5 is not enforceable for any
reason, Big Flower agrees to make the maximum contribution possible pursuant to
applicable law to the payment and satisfaction of any actions, claims,
liabilities, losses and damages incurred by the Consultant or the other
indemnified persons for which they would have otherwise been entitled to be
indemnified hereunder.

(d)       If any action, claim, proceeding or investigation is commenced as to
which the Consultant (or such other indemnified person) proposes to demand
indemnification, the Consultant shall notify Big Flower with reasonable
promptness; provided, however, that any failure by the Consultant (or such other
indemnified person) to notify Big Flower shall not relieve Big Flower from its
obligations hereunder. The Consultant (or such other indemnified person) shall
have the right to retain counsel of its own choice to represent it, and Big
Flower shall pay the reasonable fees, expenses and disbursements of such counsel
as incurred; and such counsel shall, to the extent consistent with its
professional responsibilities, cooperate with Big Flower and any counsel
designated by Big Flower. Big Flower shall be liable for any settlement of any
claim against the Consultant (or such other indemnified person) made with Big
Flower’s written consent, which consent shall not be unreasonably withheld. Big
Flower shall not, without the

3


--------------------------------------------------------------------------------


 

prior written consent of the Consultant (or such other indemnified person),
settle or compromise any claim, or permit a default or consent to the entry of
any judgment in respect thereof, unless such settlement, compromise or consent
includes, as an unconditional term thereof, the giving by the claimant to the
Consultant (or such other indemnified person) of an unconditional release from
all liability in respect of such claim.

6.         Notices. All notices hereunder, to be effective, shall be in writing
and shall be sent by reputable nationwide courier, or sent by facsimile, as
follows:

(i)

If to the Consultant:

 

 

 

 

 

THL Equity Advisors IV, LLC

 

 

c/o Thomas H. Lee Company

 

 

75 State Street

 

 

Boston, Massachusetts 02109

 

 

Attention: Anthony J. DiNovi

 

 

Facsimile: 617-227-3514

 

 

 

 

(ii)

If to Big Flower;

 

 

Big Flower Holdings, Inc.

 

 

3 East 54th Street

 

 

New York, New York 10022

 

 

Attention: Irene B. Fisher

 

 

Facsimile: 212-715-4902

 

7.         Modifications. This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements whether written or oral. This Agreement
may not be amended or revised except by a writing signed by the parties.

8.         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
but may not be assigned by either party without the prior written consent of the
other. Notwithstanding the foregoing (but subject to the final sentence of
Section 3), the Consultant may elect to have its obligations hereunder performed
in whole or in part by a partnership or other entity affiliated with the
Consultant, and the Consultant may direct that any compensation (including all
or a portion of the fees under Section 4(a), and reimbursement of expenses be
paid to the affiliate performing the services hereunder with respect thereto.

9.         Captions. Captions have been inserted solely for the convenience of
reference and in no way define, limit or describe the scope or substance of any
provision and shall not affect the validity of any other provision.

4


--------------------------------------------------------------------------------


 

10.      Governing Law. This Agreement shall be construed under and governed by
and construed in accordance with the laws of the State of New York, without
reference to principles of conflicts or choice of laws, or any other law that
would make the laws of any jurisdiction other than the State of New York
applicable hereto.

11.      Counterparts . This Agreement may be signed in two counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have duly executed this Management Services
Agreement as of the date first above written.

 

THL EQUITY ADVISORS IV, LLC

 

 

 

 

 

 

 

 

By:

/s/ Anthony J. DiNovi

 

 

 

 

Name:

Anthony J. DiNovi

 

 

 

Title:

Managing Director

 

 

BIG FLOWER HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Irene B. Fisher

 

 

 

 

Name:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


Addendum

The parties understand and agree that in accordance with the Limited Partnership
Agreement of Thomas H. Lee Equity Fund IV, L.P. (“Fund IV”), the Consultant is
obligated to advise Big Flower when certain limitations have been reached on
management, consulting and transaction fee income received from Big Flower,
pursuant to that certain Management Services Agreement dated as of the date
hereof between Big Flower and Thomas H. Lee Capital, LLC, by “GP Affiliates”
(which term includes Thomas H. Lee Capital, LLC) as defined in the Limited
Partnership Agreement of Fund IV (the “Special Fee Limitation”), and to direct
that certain of such fees after such Special Fee Limitation is reached be paid
instead directly to the Consultant, pursuant to this Agreement. Big Flower
hereby agrees that it will act as directed in any such written notice with
respect to such fees, which shall be additional consideration to the Consultant
for the services rendered hereunder.

7


--------------------------------------------------------------------------------